DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-29, 33 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gronvold.
There is disclosed in Gronvold a beverage brewer, comprising: a container 14 configured to hold liquid and having an open top; a container lid 58 configured to removably couple to the open top; a brewing material holder 60 suspended into the container and configured to hold beverage brewing material; a heating element configured to be arranged at least partially in an interior of the container and being removably coupled to the beverage material holder; a control assembly (fig. 7) that is operable to control the heating element.
1-3, 12, 16, 17, 20, 21, 34 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boone et al.
	There is disclosed in Boone a beverage brewer, comprising: a container (fig. 7A) 101 configured to hold liquid and having an open top; a brewing material holder 103 suspended into the container and configured to hold beverage brewing material; a pressure assembly 118 operable to provide pressurized liquid flow through the brewing material holder within the container; a container lid 714 configured to removably couple to the open top of the container; a heating element 104 that is configured to be removably arranged at least partially in an interior of the container; a control assembly 106 operable to control at least one of actuation of the heating element, a temperature of the heating element, and a duration of use of the heating element and pressure assembly.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9, 12-14, 21 and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richardson.
	There is disclosed in Richardson a beverage brewer, comprising: a container (figs. 7, 8A) 212 configured to hold liquid and having an open top; a container lid 226 configured to removably couple to the open top; a brewing material holder 234 suspended configured to hold beverage .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone et al. or Richardson in view of Gronvold.
	Both Boone and Richardson disclose all of the claimed subject matter except a heating element removably coupled to a container lid and beverage material holder.
	Gronvold, as discussed in the rejection above, discloses a heating element 66 removably coupled to a beverage material holder and container lid.
.
Claims 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronvold in view of Boone et al.
	Gronvold discloses all of the claimed subject matter except the use of a pressure assembly and control assembly therefor.
	Boone, as discussed above, discloses the use of a pressure assembly 118 and control assembly 106 for regulating the activation of the pressure assembly.
	It would have been obvious to one skilled in the art to provide the brewer of Gronvold with the pressure assembly and control assembly disclosed in Boone, in order to provide a flow of liquid through the brewing material and enhance the extraction process of the material.
Allowable Subject Matter
Claims 10, 11, 18 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Liu, Hyman et al. and Levin are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761